I
         I
     I              No. 09-12-00458-CR



             IN THE COURT OF   ~RIMINAL   APPEALS



               EX PARTE ISAAC LAMAR THOMAS



  Post Conviction Writ 6f Habeas Corpus Procceeding
From Montgomery County, Texas 410th Judicial District
            Cause Number 10-02-01613-CR(2)



                    MOTION TO COMPEDL




                                            This document contains some
                                            pages that are of poor quality
                                            at the time of imaging.




                               ISAAC LAMAR THOMAS
                               TDCJ #1815415
                               Stringfellow Unit
                               1200 FM 655
                               Rosharon, TX 77583




                                               ~~c~~~~o ~W\
                                             ©0~1' Of CR1M\N~l APPEALS
                                                    oc1 o~    tn's
                                                 A~®\A(C®~a,C~ev~
        To     the honorable Justices of the Court of Criminal Appeals:

        Comes           now,     Isaac        Lamar      Thomas,     respectfully    compelling

this     court           to grant this motion ahd not consider any recommend-

ations        from        the        410th     District         court and make an independent

ruling        on        his     post        conviction      application for writ of Habeas

Corpus.        Mr.        Thomas        further         compells     this   court to allow him

to     file and have heard his objactions and rebuttal to the States

answer to his application for writ of Habeas Corpus in the alter-

native.

        Mr.        Thomas        relies        on the following grounds for the grant-

ing of this motion:

        1.     The        410th        District         Court     and/or    clerk of said court

has violated rule 73.5 of the Texas rules of Appellate procedure.

Mr.     Thomas           filed        his     application for writ of Habeas Corpus on

December           8,     2014. The Court entered an order designating issues

on     January           7,     2015.        Mr.    Thomas filed a motion with the 410th

District           Court        on     or     about      July     9, 2015 urging the court to

resolve        the        issues set forth or forward his application to this

court.        No        action        was taketi on Mr. Thomas' case until September

4,     2015,        when the State submitted it's answer. Which was nearly

two full months past the deadline set forth in rule 73.5(T.R.A.P.

        2.     The        clerk of the 410th district Court has violated rule

73.4(b)(5)              of the ['exas Rules of Appellate Procedure. Mr. Thomas

recieved           no     notification             of    extension     of    time for the 410th
District           Court     and     his     application was still not forwarded to

this court per rule 73.4(b)(5)                   T.R~A ..    P.

        Furthermore,           Mr.     Thomas        physically         recieved   the State's

answer,           findings     of     fact     and        conclusions      of law on Setember

14,     2015        which     he     later     di.scovered was the same day that the

410th        district        Court     upheld        the     recommendations of thB)State.

Mr.     Thomas        nonetheless          mailed his objections to the said court

on     or     about        September 17, 2015, but has yet to recieve any no-

tification that his objections were filed.

        Mr.        Thomas     believes        that he has shown this court that the

410th        District        court     and/or        clerk        has   unnecessarily delayed

his     Habeas        proceeding in direct violation of rules stated above

and     urges        this     court        to not consider any recommendations from

said        court     but     rather, make an independent ruling on his case.

In     the        alternative,        Mr.Thornas          asks     to   be allowed to have at

least        30     days     from     the date of the granting of this motion to

file        his     objections/rebuttal              to     the State's answer to be con-

sidered by this court.




                                                 2.
                                                 PRAYER

        For     the foregoing reasons, Mr.                 Thomas~      prays that   this~Hon~


arable court          grant        this       moton     to compel! and not consider any

recommendations             from        the     410th District Court but make lts own

independant          ruling        on     his post conviction application for writ

of     habeas    corpus.           In     the    alternative, Mr. Thomas         pr~y,~   that

this     Honorable          court       will     allow     him       the opportunity to file

and have heard his objections/rebuttal to the State's Answer.

                                                   ~tful~bmitted,

                                                      ISAAC LA~MAS
                                                      TDCJ #1815415
                                                      Stringfellow Unit
                                                      1200 FM 655
                                                      Rosharon, TX 77583


                                   CERTIFICATE OF SERVICE

        I, Isaac       Lamar        Thomas,        do    hereby certify that a true and

correct       copy     of     the        foregoing Motion to Compel! was mailed to

the :

                                 District Atty. Office
                                   Montgomery County
                             207 w. Phillips, Second Floor
                                  Conroe, Texas 77301

on this, the ~02A'--- day of                  tJ~                I   2015.




                                                      ISAAC LAMAR THOMAS
To the Clerk of the Court of Criminal Appeals,

     I am writing to ask you to please excuse me from not being

able to comply with rule 9.3(b)'   ~~R.A.P.   regarding the number of

copies. I am currently incarcerated and have no means to provide

the required copies in a timely manner. Thank You very much for

your understanding and cooperation.

                                   Sincerely,
                                   Isaac Lamar Thomas